

EXHIBIT 10.4


VOTING AGREEMENT
 
THIS VOTING AGREEMENT (the “Agreement”) is made and entered into as of this 8th
day of October, 2009, by and among Internet Media Services, Inc., a Delaware
corporation (the “Company”), those holders of the Company’s Common Stock listed
on Schedule A hereto (the “Key Holders”) and Document Security Systems, Inc., a
New York corporation (the “Investor”).
 
RECITALS
 
WHEREAS, the Key Holders are the beneficial owners of an aggregate of 13,000,000
shares of the common stock of the Company (the “Common Stock”);
 
WHEREAS, Investor is acquiring shares of the Company’s Common Stock pursuant to
that certain Asset Purchase Agreement of even date herewith (the “Asset Purchase
Agreement”) pursuant to which the Investor’s wholly-owned subsidiary, Lester
Levin Inc., a New York corporation (“LLI”) is selling and transferring certain
assets of its LegalStore.com business to the Company in exchange for the
issuance to DSS of 7,500,000 shares of common stock of the Company (the
“Transaction”);
 
WHEREAS, the obligations in the Asset Purchase Agreement are conditioned upon
the execution and delivery of this Agreement; and
 
WHEREAS, in connection with the consummation of the Transaction, the Company,
the Key Holders and the Investor have agreed to provide for the future voting of
the Key Holders’ shares of the Company’s capital stock as set forth below.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties hereto further agree as follows:
 
1. Voting
 
1.1           Key Holder Shares; Investor Shares.   The Key Holders each agree
to hold all shares of voting capital stock of the Company registered in their
respective names or beneficially owned by them as of the date hereof and any and
all other securities of the Company legally or beneficially acquired by each of
the Key Holders after the date hereof (collectively, the “Key Holder Shares”)
subject to, and to vote the Key Holder Shares in accordance with, the provisions
of this Agreement; provided however that the Key Holder Shares may be pledged
pursuant to those certain Stock Pledge and Security Agreements entered into of
even date herewith, between each Key Holder, Investor and LLI.
 
1.2           Election of Directors. On all matters relating to the election of
directors of the Company, the Key Holders agree to vote all Key Holder Shares
held by them (or to consent pursuant to an action by written consent of the
holders of capital stock of the Company) so as to elect two nominees designated
by LLI and/or the Investor as members of the Company’s board of directors (the
“Board of Directors”).  Any vote taken to remove any director elected pursuant
to this Section 1.2, or to fill any vacancy created by the resignation, removal,
or death of a director elected pursuant to this Section 1.2, shall also be
subject to the provisions of this Section 1.2.
 
 
 

--------------------------------------------------------------------------------

 

1.3           No Liability for Election of Recommended Director. None of the
parties hereto and no officer, director, stockholder, partner, employee or agent
of any party makes any representation or warranty as to the fitness or
competence of the nominee of any party hereunder to serve on the Board of
Directors by virtue of such party’s execution of this Agreement or by the act of
such party in voting for such nominee pursuant to this Agreement.
 
1.4           Legend.
 
(a)           Concurrently with the execution of this Agreement, there shall be
placed on certificates representing the Key Holder Shares the following
restrictive legend (the “Legend”):
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS OF A VOTING AGREEMENT WHICH PLACES CERTAIN RESTRICTIONS ON THE VOTING
OF THE SHARES REPRESENTED HEREBY. ANY PERSON ACCEPTING ANY INTEREST IN SUCH
SHARES SHALL BE DEEMED TO AGREE TO AND SHALL BECOME BOUND BY ALL THE PROVISIONS
OF SUCH AGREEMENT. A COPY OF SUCH VOTING AGREEMENT WILL BE FURNISHED TO THE
RECORD HOLDER OF THIS CERTIFICATE WITHOUT CHARGE UPON WRITTEN REQUEST TO THE
COMPANY AT ITS PRINCIPAL PLACE OF BUSINESS.”
 
(b)           The Company agrees that, during the term of this Agreement, it
will maintain (upon registration of transfer, reissuance or otherwise) the
Legend on any such certificate and will place or cause to be placed the Legend
on any new certificate issued to represent Key Holder Shares previously
represented by a certificate carrying the Legend.
 
1.5           Successors. The provisions of this Agreement shall be binding upon
the successors in interest to any of the Key Holder Shares.  The Company shall
not permit the transfer of any of the Key Holder Shares on its books or issue a
new certificate representing any of the Key Holder Shares unless the person to
whom such security is to be transferred shall have executed a written agreement,
substantially in the form of this Agreement, pursuant to which such person
becomes a party to this Agreement and agrees to be bound by all the provisions
hereof as if such person were a Key Holder, as applicable; provided however that
the Key Holder Shares may be pledged and transferred pursuant to those certain
Stock Pledge and Security Agreements entered into of even date herewith, between
each Key Holder, Investor, LLI and the Company (“Stock Pledge and Security
Agreements”).
 
1.6           Other Rights. Except as provided by this Agreement, the Stock
Pledge and Security Agreements or any other agreement entered into in connection
with the Transaction, each Key Holder shall exercise the full rights of a holder
of capital stock of the Company with respect to the Key Holder Shares,
respectively.
 
 
2

--------------------------------------------------------------------------------

 

2.           Termination. This Agreement shall continue in full force and effect
from the date hereof through the earliest of the following dates, on which date
it shall terminate in its entirety:
 
(a)           the date on which Investor and LLI no longer own any Common Stock
of the Company; and
 
(b)           two (2) years from the date of this Agreement;
 
3.           Miscellaneous.
 
3.1           Ownership. Each Key Holder represents and warrants to the Investor
and the Company that (a) such Key Holder now owns the Key Holder Shares, free
and clear of liens or encumbrances, and has not, prior to or on the date of this
Agreement, executed or delivered any proxy or entered into any other voting
agreement or similar arrangement other than one which has expired or terminated
prior to the date hereof, and (b) such Key Holder has full power and capacity to
execute, deliver and perform this Agreement, which has been duly executed and
delivered by, and evidences the valid and binding obligation of, such Key Holder
enforceable in accordance with its terms.
 
3.2           Further Action. If the Key Holder Shares are sold, the Key Holders
or the personal representative of the Key Holders shall do all things and
execute and deliver all documents and make all transfers, and cause any
transferee of the Key Holder Shares to do all things and execute and deliver all
documents, as may be necessary to consummate such sale consistent with this
Agreement.
 
3.3           Specific Performance. The parties hereto hereby declare that it is
impossible to measure in money the damages that will accrue to a party hereto or
to a party’s heirs, personal representatives, or assigns by reason of a failure
to perform any of the obligations under this Agreement and agree that the terms
of this Agreement shall be specifically enforceable. If any party hereto or such
party’s heirs, personal representatives, or assigns institutes any action or
proceeding to specifically enforce the provisions hereof, any person against
whom such action or proceeding is brought hereby waives the claim or defense
therein that such party or such personal representative has an adequate remedy
at law, and such person shall not offer in any such action or proceeding the
claim or defense that such remedy at law exists.  The Key Holders hereby
constitute and appoint the Chief Executive Officer and Chief Financial Officer
of the Investor, and each of them, with full power of substitution, as the
proxies of such party with respect to the matters set forth herein, and hereby
authorizes each of them to vote on such matters, if and only if the party (i)
fails to vote or (ii) attempts to vote (whether by proxy, in person or by
written consent), in a manner inconsistent with the terms of this Agreement, all
of such party’s Key Holder Shares in favor of the election of persons as members
of the Board of Directors determined in accordance with this Agreement. Such
proxy is given in consideration of the agreements of the parties hereto in
connection with the transactions contemplated by this Agreement and accordingly
is coupled with an interest and irrevocable until the termination of this
Agreement. Each party hereto hereby revokes any previous proxy with respect to
Key Holder Shares and shall not hereafter grant any other proxy or power of
attorney with respect to any Key Holder Shares, deposit any Key Holder Shares
into a voting trust or enter into any agreement, arrangement or understanding
with any person to vote or grant any proxy with respect to any Key Holder Shares
with respect to the matters set forth herein, expect as set forth in the Stock
Pledge and Security Agreements.
 
 
3

--------------------------------------------------------------------------------

 

3.4           Governing Law. This Agreement shall be governed by and construed
under the laws of the State of New York as such laws are applied to agreements
among New York residents entered into and performed entirely within the State of
New York. The parties agree that any action brought by any party under or in
relation to this Agreement, including without limitation to interpret or enforce
any provision of this Agreement, shall be brought in, and each party agrees to
and does hereby submit to the jurisdiction and venue of, any state or federal
court located in the County of Monroe, State of New York.
 
3.5           Amendment or Waiver. This Agreement may be amended or modified (or
provisions of this Agreement waived) only upon the written consent of the
parties hereto.
 
3.6           Severability. In the event one or more of the provisions of this
Agreement should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.
 
3.7           Successors and Assigns. The provisions hereof shall inure to the
benefit of, and be binding upon, the parties hereto and their respective
successors, assigns, heirs, executors, administrators and other legal
representatives.
 
3.8           Additional Shares. If after the date of this Agreement any shares
or other securities are issued on, or in exchange for, any of the Key Holder
Shares by reason of any stock dividend, stock split, combination of shares,
reclassification, or the like, such shares or securities shall be deemed to be
Key Holder Shares, as the case may be, for purposes of this Agreement.
 
3.9           Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
together shall constitute one instrument.
 
3.10           Waiver. No waivers of any breach of this Agreement extended by
any party hereto to any other party shall be construed as a waiver of any rights
or remedies of any other party hereto or with respect to any subsequent breach.
 
3.11           Delays or Omissions. No delay or omission to exercise any right,
power or remedy accruing to any party, upon any breach, default or noncompliance
by another party under this Agreement shall impair any such right, power or
remedy, nor shall it be construed to be a waiver of any such breach, default or
noncompliance, or any acquiescence therein, or of or in any similar breach,
default or noncompliance thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on any party’s part of any breach, default or
noncompliance under this Agreement or any waiver on such party’s part of any
provisions or conditions of the Agreement must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement by law, or otherwise afforded to any
party, shall be cumulative and not alternative.
 
 
4

--------------------------------------------------------------------------------

 

3.12           Attorney’s Fees. If any suit or action is instituted under or in
relation to this Agreement, the prevailing party in such dispute shall be
entitled to recover from the losing party all fees, costs and expenses of such
suit or action (including any appeals), including without limitation, the
reasonable fees and expenses of attorneys and accountants.
 
3.13           Notices. All notices required in connection with this Agreement
shall be in writing and shall be deemed effectively given: (a) upon personal
delivery to the party to be notified, (b) when sent by confirmed electronic mail
or facsimile if sent during normal business hours of the recipient; if not, then
on the next business day, (c), one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
notification of receipt. All communications shall be sent to the parties at the
address and facsimile number appearing on the signature page hereof or at such
address as such party may designate by ten (10) days written notice to the other
parties hereto.
 
3.14           Entire Agreement. This Agreement and the Exhibits hereto, along
with the Asset Purchase Agreement and the other documents delivered pursuant
thereto, constitute the full and entire understanding and agreement between the
parties with regard to the subjects hereof and thereof and no party shall be
liable or bound to any other in any manner by any oral or written
representations, warranties, covenants or agreements except as specifically set
forth herein and therein. Each party expressly represents and warrants that it
is not relying on any oral or written representations, warranties, covenants or
agreements outside of this Agreement.
 
[SIGNATURE PAGE FOLLOWS]
 
5

--------------------------------------------------------------------------------


 
VOTING AGREEMENT SIGNATURE PAGE
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
COMPANY:
 
INVESTOR:
     
INTERNET MEDIA SERVICES, INC.
 
DOCUMENT SECURITY SYSTEMS, INC.
         
By:
/s/ Raymond Meyers
 
By:
/s/ Patrick White
Name:
Raymond Meyers
 
Name:
Patrick White
Title:
President
 
Title:
Chief Executive Officer
Address:
4553 Glencoe Avenue, Suite 325
 
Address:
28 East Main Street, Suite 1525
 
Marina del Rey, CA 90272
   
Rochester, NY 14614
Fax:
(310) 482-6969
 
Fax:
(585) 325-2977
         
KEY HOLDER:  Raymond Meyers
                 
/s/ Raymond Meyers
     
Address:
4553 Glencoe Avenue, Suite 325
       
Marina del Rey, CA 90272
     
Fax:
(310) 482-6969
               
KEY HOLDER:  Michael Buechler
                 
/s/ Michael Buechler
     
Address:
4553 Glencoe Avenue, Suite 325
       
Marina del Rey, CA 90272
     
Fax:
(310) 482-6969
     

 
 
6

--------------------------------------------------------------------------------

 

EXHIBIT A
 
LIST OF KEY HOLDERS
 
Raymond Meyers
 
Michael Buechler
 
 
A-1

--------------------------------------------------------------------------------

 